Citation Nr: 9924514	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  94-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death on a radiation exposure basis.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1954 to June 
1974.  He died in January 1988.  The appellant is the widow 
of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Manila, 
Philippines, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
October 1996 and October 1998, but was remanded to the RO for 
additional development.  The requested development has been 
completed, and the case has been returned to the Board for 
further appellate review. 


FINDINGS OF FACT

1.  The death certificate reveals that the veteran died in 
January 1988 at the age of 50; the immediate cause of death 
was metastatic colon cancer with metastasis to brain, liver, 
and lung with hydrocephalus.  

2.  There is no evidence to show that the veteran 
participated in atmospheric nuclear tests during active 
service, and while some shipboard radiation exposure was 
demonstrated, uncontroverted medical opinion states that it 
is unlikely that the veteran's metastatic colon cancer can be 
attributed to exposure to ionizing radiation in service.  






CONCLUSION OF LAW

The appellant has not submitted a well grounded claim for 
entitlement to service connection for the cause of the 
veteran's death on a radiation exposure basis.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.311 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the colon cancer, which caused 
the death of the veteran, developed as a result of his 
exposure to radiation during active service.  She believes he 
may have participated in atmospheric testing, or otherwise 
have been exposed to dangerously high levels of ionizing 
radiation. 

Initially, the Board notes that entitlement to service 
connection for the cause of death of the veteran was denied 
in an August 1988 rating decision.  The appellant was 
informed of this decision in August 1988.  She did not submit 
a Notice of Disagreement with this decision within one year 
of receipt of the letter.  The decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  However, as stated in the 
October 1996 remand of the Board, the theory of service 
connection for the cause of the veteran's death on the 
specific basis of radiation exposure was not previously 
raised or considered in the August 1988 rating decision, and 
is subject to review de novo.  Therefore, the Board will 
continue to confine its review of entitlement to service 
connection for the cause of the veteran's death to the 
specific basis of cause of death due to exposure to 
radiation.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that service connection for a condition, 
which is claimed to be attributable to ionizing radiation 
exposure during service, may be established in one of three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  
First there are 15 types of cancer which are presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "showing that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed.Cir.1994).  See also Hardin 
v. Brown, 11 Vet. App. 74, 77 (1998).  

The following radiogenic diseases shall be service-connected 
if they become manifest in a radiation-exposed veteran, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied; leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland and 
cancer of the urinary tract.  38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.309(d) (1998).  

In all claims in which it is established that a radiogenic 
disease first became  manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses. When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a) (1998).  

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, and lymphomas 
other than Hodgkin's disease.  38 C.F.R. § 3.311(b)(2) 
(1998). 

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed, the veteran subsequently 
developed a radiogenic disease; and such disease first became 
manifest within the period specified before its adjudication 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b).  

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the RO office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c) (1998).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

The veteran's death certificate states that he died in 
January 1988, at the age of 50.  The immediate cause of death 
was metastatic colon cancer with metastasis to the brain, 
liver, and lung, with hydrocephalus.  Exposure to radiation 
was not listed as a factor that contributed to the veteran's 
death.  The place of death was the VA Medical Center in 
Houston, Texas.

VA medical records dated from September 1987 to December 1987 
are contained in the claims folder.  These records show 
treatment for the veteran's metastatic colon carcinoma to the 
liver, lungs, and cerebellum.  None of these records contain 
any medical opinion stating that the veteran's carcinoma was 
the result of radiation exposure.  The record indicates that 
there were additional VA medical records pertaining to the 
veteran's terminal hospitalization.  However, these records 
have not been obtained.  The RO has made several attempts to 
obtain these records, but they are not available.  

A statement from the Department of the Navy concerning the 
veteran's possible radiation exposure was received in June 
1995.  This letter noted that the veteran had been exposed to 
radiation aboard two different ships during service.  The 
time period of the exposure, the type of radiation, and the 
dose (rem) was indicated.  

In June 1995, the RO sent information concerning the 
veteran's active service to the Defense Nuclear Agency in 
order to verify his participation in radiation risk 
activities, and to ascertain his recorded level of exposure.  
The appellant's contention that the veteran had participated 
in Operation Crossroads in 1959 as well as other atmospheric 
nuclear testing was noted.  The list of the ships to which 
the veteran was assigned, and the dates of his assignment 
were provided.  

A preliminary response from the Defense Nuclear Agency was 
received in July 1995.  The response stated that Operation 
Crossroads was conducted in 1946 instead of 1959.  Three 
tests were conducted during the veteran's period of active 
duty.  However, the response did not state that the veteran 
participated in any of these tests, and it was noted that 
additional information was required before the research 
necessary to reach a final answer could be conducted. 

After the receipt of additional information from the RO in 
August 1995, the Defense Nuclear Agency submitted a November 
1995 response concerning the veteran's possible exposure to 
radiation.  It was noted that the response was limited to 
providing information regarding the activities and radiation 
exposure histories of individuals who participated in 
atmospheric nuclear tests from 1945 to 1962, and in the 
occupation of Hiroshima and Nagasaki.  The response noted the 
ships to which the veteran had been assigned, as well as the 
dates he was aboard.  These were cross matched with the dates 
of all atmospheric testing in this period.  In summary, it 
was found that there were no records to document the 
veteran's participation in atmospheric nuclear testing, and 
there was no record of radiation exposure for him.  A similar 
response was forwarded to the appellant in November 1995.  

In March 1997, the RO forwarded the information concerning 
the veteran's exposure to radiation aboard the ships on which 
he was stationed during service to the Compensation and 
Pension Service, as is required by 38 C.F.R. § 3.311(c).  An 
opinion as to whether it was at least as likely as not that 
in-service radiation exposure caused the veteran's colon 
cancer was requested.  However, an August 1997 reply from the 
Compensation and Pension Service stated that in the absence 
of additional medical records, it was premature for 
consideration of the claim under 38 C.F.R. § 3.311(c).  

Following additional unsuccessful attempts to obtain the 
records of the veteran's final hospitalization, the RO again 
forwarded the information concerning the veteran's claim to 
the Director of the Compensation and Pension Service in 
December 1998 to request an advisory medical opinion 
regarding the veteran's cause of death.  It was noted that 
the terminal records of the veteran's hospitalization 
subsequent to December 15, 1987, could not be located, but 
other pertinent information was included.  

In January 1999, the Director of Compensation and Pension 
Service forwarded the information concerning the veteran to 
the Under Secretary for Health in order to obtain an opinion 
as to whether it was likely, unlikely, or at least as likely 
as not that the veteran's death from metastatic colon cancer 
resulted from exposure to ionizing radiation in service.  The 
finding that the veteran had not participated in atmospheric 
testing was noted.  However, information from the Department 
of the Navy stating that the veteran's total occupational 
exposure to gamma radiation was .004 rem was cited, as well 
as the veteran's DD 1141 which showed the same amount of 
radiation exposure from April 1967 to January 1973 while 
stationed on the USS Tullibee and the USS Pogy.  

A medical opinion from the Chief Public Health and 
Environmental Hazards Officer of the VA concerning the 
veteran's claim was received in January 1999.  It was noted 
that the veteran's DD 1141 showed that the veteran was 
exposed to a dose of ionizing radiation during service of 
.004 rem, while the records from the Department of the Navy 
showed exposure of .044 rem.  The doctor stated that it was 
calculated that exposure to 31.49 rads or less at age 29 
provides a 99 percent credibility that there was no 
reasonable possibility that it is at least as likely as not 
that the veteran's colon cancer was related to ionizing 
radiation exposure.  Studies which suggested that there was 
significantly increased risks for colon cancer at doses of 
100 rads but not lower were also noted.  Therefore, the 
opinion stated that is was unlikely that the veteran's 
metastatic colon cancer could be attributed to exposure to 
ionizing radiation in service.  A February 1999 statement 
from the Director of the Compensation and Pension Service 
essentially adopts the medical opinion from the Under 
Secretary for Health.  

The Board finds that the appellant has not submitted evidence 
of a well grounded claim.  Colon cancer is not included as a 
disease entitled to a presumption for service connection as a 
disease specific to radiation-exposed veterans.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  As noted earlier, 
entitlement to service connection for colon cancer on a 
direct basis was denied in the unappealed August 1988 rating 
decision.  Colon cancer is considered a radiogenic disease 
under 38 C.F.R. § 3.311(b)(2).  However, the appellant has 
not submitted any medical records stating that the disability 
which resulted in the death of the veteran, metastatic colon 
cancer, developed as a result of exposure to ionizing 
radiation during service.  There is no evidence to show that 
the veteran participated in atmospheric nuclear testing.  
Although some low level radiation exposure aboard two of the 
ships on which the veteran served was shown, the January 1999 
medical opinion obtained in compliance with 38 C.F.R. § 3.311 
indicated that this was far below the level of exposure that 
can increase the risk for colon cancer, and that it was 
unlikely the veteran's colon cancer could be attributed to 
this exposure.  Therefore, as the appellant has not submitted 
any medical evidence to show that the disease that led to the 
death of the veteran developed as a result of exposure to 
radiation during active service, her claim is not plausible, 
and is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Rucker v. Brown, 10 Vet. App. 67 (1997); Davis v. 
Brown, 10 Vet. App. 209 (1997).  








ORDER

Entitlement to service connection for the cause of the 
veteran's death on a radiation exposure basis is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

